Exhibit 10.1
 


THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 25, 2007 (the
"Amendment”), is executed by and among HURON CONSULTING GROUP INC., a Delaware
corporation (the “Borrower” or the "Company"), HURON CONSULTING GROUP HOLDINGS
LLC, a Delaware limited liability company ("HCG”), HURON CONSULTING SERVICES
LLC, a Delaware limited liability company ("HCS") WELLSPRING MANAGEMENT SERVICES
LLC, formerly known as SPELTZ & WEIS LLC, a Delaware limited liability company
("WMS"), Huron (UK) LIMITED, a UK limited liability company ("Huron UK"), AAXIS
TECHNOLOGIES, INC., a Virginia corporation ("ATI"), FAB ADVISORY SERVICES, LLC,
an Illinois limited liability company ("FAB"), GLASS & ASSOCIATES, INC., a
Delaware corporation ("GLASS"), GLASS EUROPE LIMITED, a United Kingdom Private
Company ("GEL"), WELLSPRING PARTNERS, LTD., a Delaware corporation
("Wellspring"), WELLSPRING VALUATION, LTD., a Delaware corporation ("WVL"), and
KABUSHIKI KAISHA HURON CONSULTING GROUP (JAPAN), a Japan corporation
("HURON JAPAN") (each of HCG, HCS, WMS, Huron UK, ATI, FAB, Glass, GEL,
Wellspring, WVL, and Huron Japan being referred to herein as a “Guarantor” and
collectively referred to herein as the “Guarantors”), and LASALLE BANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent (the
"Administrative Agent"), Arranger and Lender (“LaSalle”), JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association, as Co-Syndication Agent
and Lender (“JPMorgan”), FIFTH THIRD BANK, a Michigan banking corporation,
as Co-Syndication Agent and Lender (“Fifth Third”), BANK OF AMERICA, N.A., a
national banking association, as Lender ("BA"), NATIONAL CITY BANK, a national
banking association, as Lender ("National"), and HSBC BANK USA, NATIONAL
ASSOCIATION, a national banking association (“HSBC”) (the foregoing first three
(3) Lenders, LaSalle, JPMorgan and Fifth Third, shall collectively be referred
to herein as the "Original Lenders"; the subsequent two (2) Lenders, BA and
National, shall collectively be referred to herein as the "Additional Lenders");
and all six (6) Lenders shall collectively be referred to herein as the
“Lenders”.
 
R E C I T A L S:
 
A.  The Borrower, Administrative Agent, and Original Lenders entered into that
certain Credit Agreement dated as of June 7, 2006 (the “Credit Agreement”),
providing for the Original Lenders to make Revolving Loans to the Borrower in
the aggregate principal amount of up to Seventy-Five Million and 00/100 Dollars
($75,000,000.00) evidenced by the following notes (collectively, the “Original
Revolving Notes”): (i) that certain Revolving Note dated as of June 7, 2006 in
the maximum principal amount of Thirty-Five Million and 00/100 Dollars
($35,000,000.00) executed by the Borrower in favor of LaSalle and made payable
to the order of LaSalle; (ii) that certain Revolving Note dated as of June 7,
2006 in the maximum principal amount of Twenty Million and 00/100 Dollars
($20,000,000.00) executed by the Borrower in favor of JPMorgan and made payable
to the order of JPMorgan; and (iii) that certain Revolving Note dated as of June
7, 2006 in the maximum principal amount 
 
1

--------------------------------------------------------------------------------


 
of Twenty Million and 00/100 Dollars ($20,000,000.00) executed by the Borrower
in favor of Fifth Third and made payable to Fifth Third.
 
B.  In connection with the Credit Agreement, HCS, HCG, Speltz & Weis LLC (now
known as WMS) and Huron UK executed that certain Guaranty Agreement dated as of
June 7, 2006, and ATI, FAB and Document Review Consulting Services LLC, a
Delaware limited liability company (“DRC”) executed that certain Guaranty
Agreement dated as of August 14, 2006, both of which Guaranty Agreements were
for the benefit of the Lenders (each such Guaranty Agreement being referred to
herein as a “Guaranty” and collectively with the Guaranty Agreements referred to
in Recitals E and I below as the “Guaranties”) (DRC subsequently was merged into
another Guarantor and therefore no longer exists as a separate entity).
 
C.  Pursuant to that certain First Amendment to Credit Agreement dated as of
December 29, 2006 (the "First Amendment"), Borrower, Administrative Agent, and
Original Lenders, among other things, increased the maximum amount of principal
that may be borrowed under the Credit Agreement to One Hundred Thirty Million
and 00/100 Dollars ($130,000,000.00) in order to enable Borrower to consummate
the following proposed acquisitions (collectively, the "Acquisitions") in early
January, 2007: (i) acquisition of all of the outstanding capital stock of
Wellspring; and (ii) acquisition of all of the outstanding capital stock of
Glass. Pursuant to the First Amendment, the Amended and Restated Revolving Notes
dated December 29, 2006 (collectively, the "December 2006 Notes") were executed
and delivered by Borrower in favor of each of the Original Lenders reflecting
the increased Pro Rata Shares of each of the Original Lenders in replacement of
the Original Revolving Notes.
 
D.  Under the First Amendment, Administrative Agent and Lenders consented to the
maximum amount of debt to be utilized in connection with the Acquisitions, as
such consent was required to be obtained under the Credit Agreement.
 
E.  Upon the consummation of the Acquisitions, as required by the Credit
Agreement, the following Guaranty Agreements were executed: (i) Wellspring and
WVL (the Wellspring subsidiary acquired as part of the Acquisitions) executed
that certain Guaranty Agreement dated as of January 2, 2007; and (ii) Glass and
GEL and PWS Group, Inc., a Delaware corporation ("PWS") (the Glass subsidiaries
acquired as part of the Acquisitions) executed that certain Guaranty Agreement
dated January 10, 2007; PWS was recently dissolved and is therefore no longer a
Guarantor.
 
F.  Pursuant to that certain Second Amendment to Credit Agreement dated as of
February 23, 2007 (the “Second Amendment”), Borrower, Administrative Agent and
Lenders further amended the Credit Agreement to: (i) increase the maximum amount
of principal that may be borrowed under the Credit Agreement to One Hundred
Seventy-Five Million and 00/100 Dollars ($175,000,000.00), with an "accordian"
feature allowing for an additional amount of up to Fifty Million Dollars
($50,000,000.00) in principal to be borrowed; (ii) reduce certain pricing; (iii)
modify the covenant with respect to the amount of aggregate debt which may be
utilized for an acquisition or series of related acquisitions in order to
increase such amount to Forty Million Dollars
 
2

--------------------------------------------------------------------------------


 
($40,000,000.00); (iv) extend the maturity date of the Revolving Loans from May
31, 2011 to February 23, 2012; (v) make a clarification to the covenant
concerning restricted payments; and (vi) modify the "use of proceeds" covenant
to add an additional Ten Million and 00/100 Dollars ($10,000,000.00) "bucket"
for certain specified uses.
 
G.   The Second Amendment also: (i) provided for the participation of the
Additional Lenders in the increased amount of the Revolving Commitment and the
joinder of the Additional Lenders as parties to the Credit Agreement, as
amended; and (ii) required Borrower to execute and deliver Second Amended and
Restated Revolving Notes in favor of each of the Original Lenders in replacement
of the December 2006 Notes in order to reflect their modified Pro Rata Shares
and Revolving Notes in favor of each of the Additional Lenders to reflect their
Pro Rata Shares.
 
H.  The parties desire to further amend the Credit Agreement, as amended, to
provide for the participation by HSBC in the Revolving Commitment and the
joinder of HSBC as a party to the Credit Agreement, as well as the modification
of the Pro Rata Shares of the Original Lenders and the Additional Lenders in
order to allow for such participation by HSBC.
 
I.  The parties further wish to provide for the execution and delivery of a
Guaranty Agreement by Huron Japan, which is a new subsidiary of Borrower, as
required under the Credit Agreement, as amended.
 
J.  Administrative Agent and Lenders desire to amend the Credit Agreement to
incorporate the matters in the preceding two Recitals, pursuant to and on the
terms and conditions set forth below. The term "Credit Agreement", as
hereinafter used in this Amendment, shall mean the Credit Agreement as defined
in Recital A above, as amended by the First Amendment, the Second Amendment and
this Amendment.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrower, the Guarantors, the Administrative Agent and the Lenders hereby agree
as follows:
 
A G R E E M E N T S:
 
1.  RECITALS. The foregoing Recitals are hereby made a part of this Amendment.
 
2.  DEFINITIONS. Capitalized words and phrases used herein without definition
shall have the respective meanings ascribed to such words and phrases in the
Credit Agreement.
 
3.  AMENDMENTS TO THE CREDIT AGREEMENT.
 
3.1  Annex A. Annex A to the Credit Agreement is hereby amended to read in its
entirety as set forth in Annex A to this Amendment.
 
3

--------------------------------------------------------------------------------


 
3.2  Revolving Note. All references in the Loan Agreement to the “Revolving
Note”, “Note” or “Notes” (collectively, the “Notes”) shall be deemed to be
references to the Replacement Notes (as defined below). Borrower shall execute
and deliver: (i) Notes in the form of Exhibit "A" hereto in favor of each of the
Original Lenders which shall replace the December 2006 Notes and reflect the
modified Pro Rata Shares of each of the Original Lenders set forth in Annex A to
this Amendment; (ii) Notes in the form of Exhibit "B" hereto in favor of each of
the Additional Lenders which shall reflect the modified Pro Rata Shares of such
Additional Lenders set forth in Annex A to this Amendment, and (iii) a Note in
the form of Exhibit "C" hereto in favor of HSBC which shall reflect the Pro Rata
Share of HSBC set forth in Annex A to this Amendment (the Notes in subsections
(i), (ii) and (iii) of this Section 3.2 shall collectively be referred to herein
as the "Replacement Notes"). In order to effectuate the modification of the Pro
Rata Shares set forth in Annex A, the following Lenders hereby assign, transfer
and convey to HSBC the Pro Rata Share set forth below opposite their respective
names:
 
LaSalle:  $7,500,000.00
Fifth Third:  $2,500,000.00
JPMorgan:  $2,500,000.00
Bank of America:    $2,500,000.00


4.  COMMITMENT FEE. In addition to any other fees payable by Borrower in
connection with the Credit Agreement, Borrower shall pay to Administrative
Agent, for the benefit of HSBC, an upfront commitment fee equal to seven and
one-half basis points (0.075%) of the Pro Rata Share of HSBC set forth in Annex
A to this Amendment (which Pro Rata Share is equal to Fifteen Million and 00/100
Dollars ($15,000,000.00). Such fee shall be payable at the time of the
Borrower's execution and delivery to Administrative Agent of this Amendment and
shall be deemed fully earned and non-refundable when paid.
 
5.  JOINDER OF HSBC. The parties hereto hereby acknowledge that HSBC is hereby
added as a party to the Credit Agreement, as amended by the First Amendment, the
Second Amendment and this Amendment. HSBC hereby agrees to be a party to, and be
bound by, the terms and conditions of the Credit Agreement, as so amended. All
references in the Credit Agreement or in any of the Guaranties or any of the
other Loan Documents to the term "Lenders" or "any Lender" shall include HSBC.
Annex B to the Credit Agreement, which sets forth the addresses of each of the
parties to the Credit Agreement for purposes of notices, is hereby amended to
read in its entirety as set forth in Annex B to this Amendment.
 
6.  Guaranty Agreement. Borrower shall, contemporaneous with the execution of
this Amendment, deliver to Administrative Agent a Guaranty Agreement, executed
by Huron Japan, which shall be in the form of the Guaranty Agreement executed by
each of Glass and Wellspring (except modified to take into account the name of
the Guarantor and the subsequent amendment of the Credit Agreement).
 
4

--------------------------------------------------------------------------------


 
7.  REPRESENTATIONS AND WARRANTIES. To induce the Bank to enter into this
Amendment, the Borrower hereby certifies, represents and warrants to the Bank
that:
 
7.1  Organization. The Borrower is a corporation validly existing and in good
standing under the laws of the State of Delaware. The Borrower is duly qualified
to do business in each jurisdiction where the nature of its activities requires
such qualification except where the failure to be so qualified would not have a
Material Adverse Effect. The Articles of Incorporation and Bylaws, Borrowing
Resolutions and Incumbency Certificate of the Borrower have not been changed or
amended since the most recent date that certified copies thereof were delivered
to the Bank.
 
7.2  Authorization. The Borrower is duly authorized to execute and deliver this
Amendment and is duly authorized to borrow monies under the Credit Agreement, as
amended hereby, and to perform its Obligations under the Credit Agreement, as
amended hereby.
 
7.3  No Conflicts. The execution and delivery of this Amendment, the borrowings
under the Credit Agreement, as amended hereby, and the performance by the
Borrower of its Obligations under the Credit Agreement, as amended hereby, do
not require any consent or approval of any governmental agency or authority and
do not conflict with any provision of law or of the Certificate of Incorporation
or Bylaws of the Borrower or any agreement binding upon the Borrower (except for
any such agreement the conflict with which would not have a Material Adverse
Effect) .
 
7.4  Validity and Binding Effect. The Credit Agreement, as amended by the First
Amendment, the Second Amendment and hereby, is a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity.
 
7.5  Compliance with Credit Agreement. The representations and warranties set
forth in Section 9 of the Credit Agreement, as amended hereby, are true and
correct with the same effect as if such representations and warranties had been
made on the date hereof, with the exception that all references to the financial
statements shall mean the financial statements most recently delivered to the
Administrative Agent and except for such changes as are specifically permitted
under the Credit Agreement. In addition, the Borrower has complied with and is
in compliance with all of the covenants set forth in the Credit Agreement.
 
7.6  No Event of Default. As of the date hereof, no Event of Default under the
Credit Agreement, as amended hereby, or event or condition which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, has occurred and is continuing.
 
5

--------------------------------------------------------------------------------


 
8.  CONDITIONS PRECEDENT. This Amendment shall become effective as of the date
above first written after receipt by the Administrative Agent of the following:
 
8.1  Amendment. This Amendment executed by the Borrower, the Guarantors, the
Administrative Agent and the Lenders.
 
8.2  Replacement Notes. The Replacement Notes in favor of each of the Lenders
executed by the Borrower.
 
8.3  Fee. The payment of the upfront fee payable thereunder by the Borrower,
with such amount payable upon the execution and delivery of this Amendment by
the Borrower to the Administrative Agent.
 
8.4  Guaranty Agreement. The Guaranty Agreement executed by Huron Japan pursuant
to Section 6 above.
 
8.5  Resolutions. A certified copy of resolutions of the Board of Directors of
the Borrower and Huron Japan authorizing the execution, delivery and performance
of this Amendment and the related loan documents.
 
8.6  Affirmation of Guaranties. The Affirmation of Guaranties executed by the
Guarantors in the form attached hereto.
 
8.7  Other Documents. Such other documents, certificates, resolutions and/or
opinions of counsel as the Bank may request.
 
9.  GENERAL.
 
9.1  Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the laws of Illinois, without regard to
conflicts of laws principles. Wherever possible each provision of the Credit
Agreement, the First Amendment, the Second Amendment and this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Credit Agreement, the First Amendment, the Second
Amendment or this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Credit Agreement, the First Amendment, the Second
Amendment and this Amendment.
 
9.2  Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Guarantors and the Administrative Agent, Lenders and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Guarantors, the Administrative Agent and the Lenders and the successors and
assigns of the Administrative Agent and the Lenders.
 
9.3  Continuing Force and Effect of Loan Documents, Guaranties. Except as
specifically modified or amended by the terms of this Amendment, all other terms
and provisions of the Credit Agreement, the First Amendment, the Second
Amendment and
 
6

--------------------------------------------------------------------------------


 
the other Loan Documents are incorporated by reference herein, and in all
respects, shall continue in full force and effect. The Borrower, by execution of
this Amendment, hereby reaffirms, assumes and binds itself to all of the
obligations, duties, rights, covenants, terms and conditions that are contained
in the Credit Agreement, the First Amendment, the Second Amendment and the other
Loan Documents. Each of the Guarantors, by execution of this Amendment, hereby
reaffirms, assumes and binds themselves to all of the obligations, duties,
rights, covenants, terms and conditions that are contained in their respective
Guaranties.
 
9.4  References to Credit Agreement. Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, or words of like import, and each
reference to the Credit Agreement in any and all instruments or documents
delivered in connection therewith, shall be deemed to refer to the Credit
Agreement, as amended by the First Amendment, the Second Amendment and hereby.
 
9.5  Expenses. The Borrower shall pay all reasonable costs and expenses in
connection with the preparation of this Amendment and other related loan
documents, including, without limitation, reasonable attorneys’ fees and time
charges of attorneys who may be employees of the Administrative Agent or any of
the Lenders or any affiliate or parent of any of such parties. The Borrower
shall pay any and all stamp and other taxes, UCC search fees, filing fees and
other costs and expenses in connection with the execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder, and
agrees to save the Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such costs
and expenses.
 
9.6  Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement.
 
[SIGNATURE PAGE TO FOLLOW]


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Credit Agreement as of the date first above written.
 
BORROWER:


HURON CONSULTING GROUP INC.,
a Delaware corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          
 


GUARANTORS:


HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          




HURON CONSULTING SERVICES LLC, a Delaware
limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC, a
Delaware limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



8

--------------------------------------------------------------------------------




HURON (UK) LIMITED, a UK limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



AAXIS TECHNOLOGIES, INC., a Virginia corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



FAB ADVISORY SERVICES, LLC, an Illinois limited
liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



GLASS & ASSOCIATES, INC., a Delaware
corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



GLASS EUROPE LIMITED, 
a United Kingdom Private Company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



9

--------------------------------------------------------------------------------






WELLSPRING PARTNERS, LTD., a Delaware
corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



WELLSPRING VALUATION, LTD., a Delaware
corporation


 
By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



KABUSHIKI KAISHA HURON CONSULTING
GROUP (JAPAN), a Japan corporation




By: /s/ Stan Logan                    
Name: Stan Logan                    
Title: Director                      


LENDERS:


LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Administrative
Agent, Arranger and Lender

 
By: /s/ David Bacon                
Name: David Bacon                
Title: FVP                      


JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, a national banking association, as
Co-Syndication Agent and Lender




By: /s/ Nathan Margol                
Name: Nathan Margol                
Title: Vice President                    
 
10

--------------------------------------------------------------------------------


Fifth Third Bank,
a Michigan banking corporation, as Co-Syndication
Agent and Lender




By: /s/ Susan M. Kaminski            
Name: Susan M. Kaminski                 
Title: Vice President                 




BANK OF AMERICA, N.A.,
a national banking association, as Lender


By: /s/ Daniel J. McHugh              
Name: Daniel J. McHugh              
Title: Senior Vice President        




NATIONAL CITY BANK,
a national banking association, as Lender




By: /s/ Stephanie A. Kline              
Name: Stephanie A. Kline              
Title: Vice President                    




HSBC BANK USA, NATIONAL ASSOCIATION,
a national banking association, as Lender




By: /s/ John S. Sneed                
Name: John S. Sneed                
Title: VP                       


 
 
11

--------------------------------------------------------------------------------




AFFIRMATION OF GUARANTIES


This affirmation of Guaranties ("Affirmation") is made by each of the
undersigned Guarantors with respect to that certain Third Amendment to Credit
Agreement of even date herewith (the "Third Amendment"), to which this
Reaffirmation is attached, executed by and among Huron Consulting Group Inc. a
Delaware corporation (the "Borrower"), the undersigned Guarantors, and LASALLE
BANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent (the "Administrative Agent"), Arranger and Lender, JPMORGAN CHASE BANK
NATIONAL ASSOCIATION, a national banking association, as Co-Syndication Agent
and Lender, FIFTH THIRD BANK, a Michigan banking corporation, as Co-Syndication
Agent and Lender, BANK OF AMERICA, N.A., a national banking association, as
Lender, NATIONAL CITY BANK, a national banking association, as Lender, HSBC BANK
USA, NATIONAL ASSOCIATION, a national banking association (the foregoing six
Lenders shall collectively be referred to herein as the "Lenders"). All
capitalized terms used herein and not defined shall have the meanings assigned
to them in the respective Guaranty Agreements (each referred to herein as a
“Guaranty”) to which each such Guarantor is a party, as referenced in Recitals
B, E and I to the Third Amendment. The definition of "Loan Documents" in the
Credit Agreement shall include each such Guaranty.
 
Each of the Guarantors hereby expressly: (a) consents to the execution by the
Borrower, the Administrative Agent and the Lenders of the Third Amendment; (b)
acknowledges that the Company Obligations of the Borrower means all of the
"Obligations" of the Borrower as defined in the Credit Agreement, as amended by
the First Amendment to Credit Agreement dated as of December 29, 2006, the
Second Amendment to Credit Agreement dated as of February 23, 2007, and the
Third Amendment and as such may be further amended from time to time, and as
evidenced by the Replacement Notes (as defined in the Third Amendment), as
modified, extended and/or replaced from time to time, and that the obligations
with respect to each Guarantor, means all of "Guarantor Obligations", arising
under such Guarantor’s respective Guaranty; (c) acknowledges that such Guarantor
does not have any set-off, defense, or counterclaim to the payment or
performance of any or all of the Guarantor Obligations of such Guarantor under
its respective Guaranty; (d) reaffirms, assumes and binds itself in all respects
to all of the Guarantor’s obligations, liabilities, duties, covenants, terms and
conditions that are contained in its respective Guaranty; (e) agrees that all
Guarantor Obligations under its respective Guaranty shall continue in full force
and that the execution and delivery of the Third Amendment to, and its
acceptance by, the Administrative Agent and the Lenders shall not in any manner
whatsoever (i) impair or affect the liability of any Guarantor to the
Administrative Agent or any Lender under its respective Guaranty, (ii)
prejudice, waive, or be construed to impair, affect, prejudice or waive the
rights and abilities of the Administrative Agent or any Lender at law, in equity
or by statute, against any Guarantor pursuant to its respective Guaranty, and/or
(iii) release or discharge, nor be construed to release or discharge, any of the
Guarantor Obligations owing to the Administrative Agent or any Lender by any
Guarantor under its respective Guaranty; and (f) represents and warrants that
each of the representations and warranties made by such Guarantor in any of the
documents executed in connection with the Credit Agreement remains true and
correct as of the date hereof.
 
1

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO FOLLOW]
 
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Affirmation as of the
25th day of May, 2007.
 
GUARANTORS:


HURON CONSULTING GROUP HOLDINGS LLC,
a Delaware limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



HURON CONSULTING SERVICES LLC, a Delaware
limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          


 
WELLSPRING MANAGEMENT SERVICES LLC,
formerly known as SPELTZ & WEIS LLC, a
Delaware limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



HURON (UK) LIMITED, a UK limited liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



AAXIS TECHNOLOGIES, INC., a Virginia corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          
 
3

--------------------------------------------------------------------------------




FAB ADVISORY SERVICES, LLC, an Illinois limited
liability company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          



GLASS & ASSOCIATES, INC., a Delaware
corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          

 
 
GLASS EUROPE LIMITED, 
a United Kingdom Private Company




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          

 
 
WELLSPRING PARTNERS, LTD., a Delaware
corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          
 
4

--------------------------------------------------------------------------------




WELLSPRING VALUATION, LTD., a Delaware
corporation




By: /s/ Gary Burge                    
Name: Gary Burge                    
Title: CFO                          

 
 
KABUSHIKI KAISHA HURON CONSULTING
GROUP (JAPAN), a Japan corporation 




By: /s/ Stan Logan                    
Name: Stan Logan                    
Title: Director                      
 
5

--------------------------------------------------------------------------------


 
 